DETAILED ACTION
Claims 1-17 have been examined and are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to generating training content for completion of tasks, classified in G06N20/00.
II. Claims 18-20, drawn to recording application level information of a user across a plurality of network applications, classified in H04L67/22.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, invention I has separate utility such as receiving recorded interactions, classifying and selecting the interactions and generating training content and invention II has separate utility such as establishing sessions, tracking user input and pointer movement of interactions and intercepting and recording output representation.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found . 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Christopher McKenna, Reg. No. 53,302, on 04/1/2021 a provisional election was made without traverse to prosecute invention I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Status of Claims
Applicant’s application filed on 11/09/2018 has been entered. Claims 1-20 are pending in the application. Claims 18-20 are subject to restriction and/or election requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims recite “the system comprising: one or more first servers of a first entity configured to”. However, it appears that one of ordinary skill in the art could interpret the system as software per se. According to the instant specification, “Each component of the system 400 may be implemented using hardware or a combination of hardware or software” (see paragraph 0092 of the specification as published). Therefore, the claimed system could be interpreted as a system of software. A person of ordinary skill in the art would interpret the limitations to mean merely computer executable functions, rendering the claimed system comprising merely executable functions, which is non-statutory. This rejection may be overcome by amending claim 12 to include a processor and memory (e.g. “wherein the one or more first servers comprising a processor and memory”). 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al. (U.S. PGPub 2015/0007065) in view of Shapira et al. (U.S. PGPub 2013/0290318).

Regarding claims 1 and 12, Krishnamoorthy teaches A method for generating training content for completion of tasks, the method comprising: receiving, by one or more first servers of a first entity, from each client application of a plurality of client applications executing on respective client devices, interactions recorded by the client application via an embedded browser of the client application; (Krishnamoorthy, see figs. 4 and 7; see paragraph 0033 where  segment a plurality of users visiting the one or 
classifying, by the one or more first servers, the interactions received from each client application into one or more tasks, each task of the one or more tasks including multiple interactions across one or more network applications of one or more second servers of a second entity; and (Krishnamoorthy, see figs. 4 and 7; see paragraph 0033 where  segment a plurality of users visiting the one or more tagged web pages into homogeneous groups  based on commonality in at least one of location, user profile, purchasing history (tasks) , device information, browser information, agent interaction information and user activity (tasks)  corresponding to the plurality of users, which indicates that interactions are classified into tasks such as purchasing, agent interaction etc.; see paragraphs 0036-0037 where  recording of user activity related to the web domain 302 on one or more tabs of a web browser associated with the user device...receives recorded user activity corresponding to at least one web browsing session from the user...)
selecting, by the one or more first servers, for a first task of the one or more tasks, from the interactions classified into the first task, a subset of interactions to be 
However, Krishnamoorthy does not explicitly teach generating, by the one or more first servers, the training content configured to be transmitted to client applications responsive to receiving a request related to the first task.
Shapira teaches generating, by the one or more first servers, the training content configured to be transmitted to client applications responsive to receiving a request related to the first task. (Shapira, see paragraph 0046 send a query for application recommendations (request related to the first task (application recommendation) to the application search system 105. In response, the application search module 115 can identify canonical application results and/or application results (training content) based on the application indexes 310 and on the user's query. In an embodiment, the results 
It would have obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Krishnamoorthy and Shapira to provide the technique of generating, by the one or more first servers, the training content configured to be transmitted to client applications responsive to receiving a request related to the first task of Shapira in the system of Krishnamoorthy in order to reduce unwanted and redundant results (Shapira, see abstract).

Regarding claims 2 and 13, Krishnamoorthy-Shapira teaches wherein the embedded browser is integrated into the client application. (Krishnamoorthy, see figs. 4 and 7; see paragraph 0033 where  segment a plurality of users visiting the one or more tagged web pages into homogeneous groups  based on commonality in at least one of location, user profile, purchasing history (tasks) , device information, browser information, agent interaction information and user activity (tasks)  corresponding to the plurality of users, which indicates that interactions are classified into tasks such as purchasing, agent interaction etc.; see paragraphs 0036-0037 where  recording of user activity related to the web domain 302 on one or more tabs of a web browser associated with the user device...receives recorded user activity corresponding to at least one web browsing session from the user...)

Regarding claims 3 and 14, Krishnamoorthy-Shapira teaches wherein at least one task of the one or more tasks is defined by a plurality of interactions across a plurality of network applications. (Krishnamoorthy, see figs. 4 and 7; see paragraph 0033 where  segment a plurality of users visiting the one or more tagged web pages into homogeneous groups  based on commonality in at least one of location, user profile, purchasing history (tasks) , device information, browser information, agent interaction information and user activity (tasks)  corresponding to the plurality of users, which indicates that interactions are classified into tasks such as purchasing, agent interaction etc.; see paragraphs 0036-0037 where  recording of user activity related to the web domain 302 on one or more tabs of a web browser associated with the user device...receives recorded user activity corresponding to at least one web browsing session from the user...)

Regarding claims 4 and 15, Krishnamoorthy-Shapira teaches further comprising identifying, by the one or more first servers, based on the received interactions, a baseline identifying an amount of time for completing the task. (Krishnamoorthy, see figs. 4 and 7; see paragraph 0024 where recorded user activity includes information related to at least one of: (1) a tab access sequence; (2) a tab switching sequence; (3) a tab closing sequence; (4) a tab active time; (5) a tab idle time;...a time spent on each web page (for example, from the recorded tab active time), a time for which the web page is idle (for example, a time for which a web page was not attended to by the user))

Regarding claims 6 and 16, Krishnamoorthy-Shapira teaches wherein one or more of the interactions identify a network application, a time stamp and an action performed by a user of the client application that recorded the interaction. (Krishnamoorthy, see figs. 4 and 7; see paragraph 0024 where recorded user activity includes information related to at least one of: (1) a tab access sequence; (2) a tab switching sequence; (3) a tab closing sequence; (4) a tab active time; (5) a tab idle time;...a time spent on each web page (for example, from the recorded tab active time), a time for which the web page is idle (for example, a time for which a web page was not attended to by the user))

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy-Shapira in view of Saimani et al. (U.S. PGPub 2020/0019420).

Regarding claim 5, Krishnamoorthy-Shapira teaches all the features of claim 1. However, Krishnamoorthy-Shapira does not explicitly teach further comprising identifying, by the one or more first servers, based on the received interactions, a subset of users associated with the plurality of client applications, each user of the identified subset of users completing the task within a predetermined amount of time.
Saimani teaches further comprising identifying, by the one or more first servers, based on the received interactions, a subset of users associated with the plurality of client applications, each user of the identified subset of users completing the task within a predetermined amount of time. (Saimani, see figs. 3 and 4; see paragraph 0049 where historical activity data associated with a first user includes intermediate points in 
It would have obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Krishnamoorthy-Shapira and Saimani to provide the technique of identifying, by the one or more first servers, based on the received interactions, a subset of users associated with the plurality of client applications, each user of the identified subset of users completing the task within a predetermined amount of time of Saimani in the system of Krishnamoorthy-Shapira in order to provide improved assistance to users of applications (Saimani, see paragraph 0004).

Regarding claim 9, Krishnamoorthy-Shapira teaches all the features of claim 1. However, Krishnamoorthy-Shapira does not explicitly teach further comprising: receiving, by the one or more first servers, an indication from a second client application executing on a second client device, that a user session is taking more time than a baseline amount of time to complete the first task; and
transmitting, by the one or more first servers, the generated content package responsive to receiving the indication.

transmitting, by the one or more first servers, the generated content package responsive to receiving the indication. (Saimani, see figs. 3 and 4; see paragraph 0049 where historical activity data associated with a first user includes intermediate points in task completion indicating that the task took a certain amount of time to complete and historical activity data associated with a second user includes intermediate points in task completion indicating that the task took a shorter amount of time, than the historical activity data associated with the first user may be determined to exemplify an inefficient use of the application. The historical activity data associated with the first user may accordingly be associated in the predictive model with an actionable solution that is based on the activity data associated with the second user as part of the training process...)
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy-Shapira in view of Faulhaber et al. (U.S. PGPub 2019/0156247). 

Regarding claim 7, Krishnamoorthy-Shapira teaches all the features of claim 1. However, Krishnamoorthy-Shapira does not explicitly teach further comprising removing content from the subset of interactions prior to transmitting the generated training content.
Faulhaber teaches further comprising removing content from the subset of interactions prior to transmitting the generated training content. (Faulhaber, see figs. 7-8; see paragraph 0096 where While the machine learning model is being trained, a user, via the user device 802, can access and retrieve the model metrics from the training metrics data store 865…to delete the ML training container 830 and/or to delete any model data stored in the training model data store 875...)
.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy-Shapira in view of Pennanen et al. (U.S. PGPub 2015/0005030).

Regarding claims 8 and 17, Krishnamoorthy-Shapira teaches all the features of claims 1 and 12. However, Krishnamoorthy-Shapira does not explicitly teach wherein the training content package is a first training content package, the method further comprising:
receiving, by the one or more first servers, feedback relating to the first training content package; and
generating, by the one or more first servers, a second generated content package responsive to determining that the feedback relating to the first training content package satisfies a predetermined threshold.
Pennanen teaches wherein the training content package is a first training content package, the method further comprising: (Pennanen, see figs. 4-6; see paragraph 0035 where tracking and analyzing activities of a user of the mobile communication device 202…represents a transfer of positive/negative feedback of the user on the summary of activities to the server system 204. Lastly, a step 206g represents implementation of the 
receiving, by the one or more first servers, feedback relating to the first training content package; and (Pennanen, see figs. 4-6; see paragraph 0035 where tracking and analyzing activities of a user of the mobile communication device 202…represents a transfer of positive/negative feedback of the user on the summary of activities to the server system 204. Lastly, a step 206g represents implementation of the feedback by the server system 204 by modifying parameters and/or to selecting training data for the machine learning algorithms for providing a more accurate summary of activities in future. Examples of machine learning algorithms, for activity monitoring include, but are not limited to, supervised or semisupervised classification algorithms such as neural networks, decision forest, and support vector machines. The feedback is provided as an input to the machine learning algorithms and is used to modify parameters and select training data for the machine learning algorithms)
generating, by the one or more first servers, a second generated content package responsive to determining that the feedback relating to the first training content package satisfies a predetermined threshold. (Pennanen, see figs. 4-6; see paragraph 0035 where tracking and analyzing activities of a user of the mobile communication 
It would have obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Krishnamoorthy-Shapira and Pennanen to provide the technique of a first training content package, receiving, by the one or more first servers, feedback relating to the first training content package and generating, by the one or more first servers, a second generated content package responsive to determining that the feedback relating to the first training content package satisfies a predetermined threshold of Pennanen in the system of Krishnamoorthy-Shapira in order to improve the analysis and identification of the activities (Pennanen, see paragraph 0015).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy-Shapira in view of Garaventa (U.S. PGPub 2011/0197124).

Regarding clam 10, Krishnamoorthy-Shapira teaches all the features of claim 1. However, Krishnamoorthy-Shapira does not explicitly teach wherein the interactions recorded by the client applications include an output to the Document Object Model rendered by the embedded browser.
Garaventa teaches wherein the interactions recorded by the client applications include an output to the Document Object Model rendered by the embedded browser. (Garaventa, see paragraph 0027 where dynamically rendered within a document object model (DOM) at runtime…; see paragraph 0008 where interacts with the user's browser application. The browser application comprises multiple document objects contained in a document object model. The user provides an input on the web page to trigger retrieval of one or more of multiple dynamic content objects...; see paragraph 0010 where renders the retrieved dynamic content objects onto the web page from the document objects contained in the updated document object model...)
It would have obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Krishnamoorthy-Shapira and Garaventa to provide the technique of the interactions recorded by the client applications include an output to the Document Object Model rendered by the embedded browser of Garaventa in the system of Krishnamoorthy-Shapira in order to provide seamless accessibility functionalities to assistive technology users (Garaventa, see paragraph 0004).

Regarding clam 11, Krishnamoorthy-Shapira teaches all the features of claim 1. However, Krishnamoorthy-Shapira does not explicitly teach wherein the client application intercepts output representation of application layer protocol data of 
Garaventa teaches wherein the client application intercepts output representation of application layer protocol data of interactions of a user with the plurality of network applications, the output representation outputted to a document object model for rendering by the embedded browser. (Garaventa, see paragraph 0027 where dynamically rendered within a document object model (DOM) at runtime…; see paragraph 0008 where interacts with the user's browser application. The browser application comprises multiple document objects contained in a document object model. The user provides an input on the web page to trigger retrieval of one or more of multiple dynamic content objects...; see paragraph 0010 where renders the retrieved dynamic content objects onto the web page from the document objects contained in the updated document object model...)
It would have obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Krishnamoorthy-Shapira and Garaventa to provide the technique of the client application intercepts output representation of application layer protocol data of interactions of a user with the plurality of network applications, the output representation outputted to a document object model for rendering by the embedded browser of Garaventa in the system of Krishnamoorthy-Shapira in order to provide seamless accessibility functionalities to assistive technology users (Garaventa, see paragraph 0004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. PGPub 2018/0181873, which describes personalized post session model for an online system;
U.S. Patent 8850329, which describes methods and systems for managing browsing histories based at least in part on metadata and/or tags associated with a web request; and
U.S. PGPub 2015/0186798, which describes learning data processor for distributing learning machines across large-scale network infrastructures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023.  The examiner can normally be reached on Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MENG VANG/Primary Examiner, Art Unit 2457